internal_revenue_service index numbers number release date cc dom corp - plr-104125-99 date company state w date x year y z exchange this letter responds to a letter dated date requesting a ruling under sec_305 of the internal_revenue_code the information and representations submitted are summarized below company a state w corporation operates as a diversified closed-end regulated_investment_company company distributes its net_investment_income monthly and net capital_gains annually company believes that the market may undervalue company stock by trading at a price less than the value of the pro_rata portion of company's assets allocable to such shares in order to encourage the market to value company stock at a price more plr-104125-99 closely reflecting the value of the underlying assets held by company company proposes to offer to redeem a portion of its stock pursuant to a tender offer the taxpayer has made the following representations in connection with the proposed transaction a b c d e f g company intends to continue to qualify annually for the tax treatment provided for in part i of subchapter_m of the code furthermore company intends to distribute substantially_all of its investment_company_taxable_income and net realized capital_gains at least annually company is not required by its charter by-laws or otherwise to redeem any of its stock and none of company’s shareholders have a right to require company to make a tender offer or otherwise redeem any stock the board_of directors of company has a fiduciary duty to company and its shareholders to consider the appropriateness of any share repurchase and has not in any manner relinquished its discretion in carrying out its fiduciary duties the redemptions undertaken pursuant to the proposed tender offer are isolated transactions and are not related to any other past or future transactions the proposed tender offer is motivated solely by company’s business considerations and is not motivated by any intent on company’s part to confer a federal_income_tax benefit on any shareholder the proposed tender offer is not part of a plan to periodically increase the proportionate share of any shareholder in the assets or earnings_and_profits of company at the present time company has no plan or absolute commitment to make any further tender offers subsequent to the presently proposed tender offer however it is possible that company will make additional tender offers in future years based on circumstances prevailing at that time company has not redeemed any of its shares through a tender offer since its creation on date company did repurchase however x shares during its year y fiscal_year pursuant to a share repurchase_agreement which permits its manager to purchase up to z percent of the outstanding shares of company’s stock on the floor of the exchange plr-104125-99 based solely on the information submitted and the representations set forth above we hold as follows the redemption of company stock pursuant to the proposed tender offer described above will constitute a single and isolated transaction which is not part of a periodic_redemption_plan the transaction will not result in a sec_305 deemed_distribution to any of company's shareholders regardless of whether or not the shareholder has a portion of the shareholder's stock redeemed in the transaction see example of sec_1_305-3 of the income_tax regulations the above ruling addresses only the application of sec_305 to company shareholders who do not participate in the tender offer or who participate only partially we express no opinion about the transaction's tax effect under sec_302 and sec_301 on those company shareholders who do participate in the transaction we express no opinion about the tax treatment of the transaction under any other provisions of the code and regulations or about the tax treatment of any condition existing at the time of or effects resulting from the transaction that are not specifically covered by the above ruling this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent each affected taxpayer must attach a copy of this letter to the taxpayer's federal_income_tax return for the tax_year in which the transaction covered by this ruling letter is consummated we have sent a copy of this letter to the representative designated on the power_of_attorney on file in this office sincerely yours assistant chief_counsel corporate by ken cohen senior technical reviewer branch
